                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


 JARED MODE, on behalf of himself and              )
 all others similarly situated,                    )
                                                   )
                   Plaintiffs,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 S-L DISTRIBUTION COMPANY LLC,                     )
 S-L DISTRIBUTION COMPANY INC.,                    )
 AND S-L ROUTES LLC,                               )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on Plaintiffs’ “Motion to Quash Non-Party Subpoenas

to Testify and Produce Documents and for Protective Order” (document # 601) filed January 15,

2021, as well as the parties’ briefs and exhibits (documents ## 602, 603 and 612).

       This Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b)(1) and is ripe for the Court’s consideration.

       Plaintiffs seek to quash Subpoenas to Testify and Produce Documents issued to three

accountants who assisted them in the preparation and filing of their tax returns. Plaintiffs also seek

a protective order prohibiting Defendants from conducting the discovery sought by the Subpoenas.

They argue that the Subpoenas are harassing, overbroad, unduly burdensome, seek information

and documents that are not relevant and are not proportional to the needs of the case.


       The Court has carefully considered the record, authorities and the parties’ arguments. The

Court finds that the information sought by the Subpoenas is relevant and non-duplicative of the




      Case 3:18-cv-00150-KDB-DSC Document 623 Filed 02/18/21 Page 1 of 2
information Plaintiffs have already produced. Therefore, the Court will deny the Motion to Quash

and for Protective Order. The parties shall bear their own costs at this time.

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.



                                      Signed: February 18, 2021




      Case 3:18-cv-00150-KDB-DSC Document 623 Filed 02/18/21 Page 2 of 2
